DETAILED ACTION
The amendment was received 4/28/22. Claims 21-34 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 21-34, 35 USC 112(f) is not invoked in claims 21-34.





Further regarding claim 26, (including claim 33) claim 26 is treated as if a Markush claim. Thus, the claimed “one of a direction of motion and a speed of motion” is treated as optional or as alternatives and thus “one of a direction of motion and a speed of motion” was not directly search. As a result, the claimed “speed of motion” so happens to be present in the art by coincidence when directly searching for claim 24 via MPEP, emphasis added: “treated as a Markush claim”:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).





Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “light” (as in “a light source configured to emit a first light 
light1
noun
Physics.
a	Also called lu·mi·nous en·er·gy, radiant energy. electromagnetic radiation to which the organs of sight react, ranging in wavelength from about 400 to 700 nanometers and propagated at a speed of 186,282 miles per second (299,972 kilometers per second), considered variously as a wave, a stream of particles, or a quantum phenomenon.
b	a similar form of radiant energy that does not affect the retina, as ultraviolet or infrared rays.





The claimed “a” (as in “a light detector” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definition 7: “any” is “taken” as the meaning of “a” under MPEP 2111.01 III:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 see Suggestions regarding claims 21 and 22.
Claim 21,23,25,27 and 28,30,32,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1).
Regarding claim 21, Vig teaches a system comprising: 
a light source (via fig. 12:208: “LIGHT SOURCE 300nm-1100nm” comprising “one or more light sources”, cited below [0055]) configured to emit a first light 

a light detector (via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) 
a non-transitory memory (via fig. 16: “4 MBYTE X 16 BIT DRAM”) storing (resulting in “stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database”, cited below [0058]) a plurality of light signatures (or “authentic fingerprint data or fingerprint profile data”, cited below [0058]); and 
a hardware processor (via fig. 12:202: “PROCESSOR”) configured to execute an executable code (via fig. 16: “INSTRUCTION STORAGE”) to: 













illuminate, using the first light emitted by the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), an image (or “ ‘readable image’”, [0037]) on a page, wherein the page further includes text (fig. 1: “PERFUME”) thereon, wherein the text is associated (via being ink) with one of the plurality of light signatures (or “sample characteristics of the ink”, [0058], 5th S) 
collect (via “groups all of the pixels”), using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a second (via fig. 2:42a,b: a second LED  being a reflection (via “reflect”, [0145], 2nd S) of the first light by the image; 
match (via a “match…the sample characteristic”, [0067], 3rd S) the one of the plurality of light signatures associated with the text 

play a pre-recorded audio (via “audio signal”, [0189]: 3rd S from last S) pronouncing words of the text on the page associated with the text (via:
“[0055] The hand-held probe assembly 24, as best shown in the diagrammatic 
cross-sectional view of FIG. 2, includes a probe body 40, which may be a unitary body or may be formed with a plurality of discrete body parts.  The probe body includes one or more light sources disposed therein.  In a preferred embodiment, the light sources 42a and 42b are provided by light-emitting diodes such as Model Number HLMP CB15 sold by Hewlett-Packard, California, USA, which may or may not be infrared light-emitting diodes or near infrared light-emitting diodes.  In an alternative embodiment, the light source may be a laser light source.  In either case, the light source is matched to the excitation wavelength of one or more light-sensitive compounds in the mark on 
the product or product packaging.  The leads 44a and 44b of the light source are connected, through the conduit, to the base unit 22 to receive power for excitation.  The probe assembly may further include source filters 46a and 46b, such as bandpass or cutoff filters, to isolate wavelengths of light from the light source.  Lenses 48a and 48b, such as symmetric convex lenses each having a 10 mm focal length with a 10 mm diameter, focus light emitted from the light sources.  One or more prisms (not shown) may also be used to direct or focus light.  Ports 58a and 58b are formed in the probe assembly to allow light from the light source to irradiate the mark.  Because the light from the light sources are allowed to exit the probe assembly, the product or product package may be scanned from a distance of up to four feet, up to six feet or even up to 
twelve feet.”;








“[0058] It is to be appreciated that any suitable device may be employed to read the authentication mark (i.e. detect emitted or absorbed light from the authentication mark), as the present invention is not limited in this respect.  Thus, the particular devices described herein are exemplary only and not limiting.  Detection of light absorbed from the light-absorbing compounds may be made using any suitable imaging technique.  Similarly, detection of light emitted from the light-emissive compounds may be made using any suitable imaging technique such as infrared, near infrared, far infrared, Fourier transformed infrared, Raman spectroscopy, time resolved fluorescence, fluorescence, luminescence, phosphorescence and visible light imaging.  The base unit 22 includes corresponding circuitry and software, as will be explained hereinafter, to receive the video information from the optical detector and convert the information into fingerprint data.  Alternatively, such circuitry and software may be part of the PALM PILOT.RTM..  In any event, sample characteristics of the ink may then be compared with authentic fingerprint data or fingerprint profile data stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database.  In the latter embodiment, the base unit 22 or the PALM PILOT.RTM.  communicates with a host computer via a data cable through, for example, a modem.  Of course, those skilled in the art will recognize in view of this disclosure that other communication links may be used, such as a direct data link, satellite transmission, coaxial cable transmission, fiber optic transmission or cellular or digital communication.  The communication link may be a direct line or through the Internet.  The host computer also communicates with a database which stores a plurality of fingerprints or fingerprint emission profiles.”;

“[0067] With respect to authenticating CD's, a light-sensitive compound may be printed or otherwise impregnated onto a music, video or software CD and the laser in the CD player or reader would be capable of irradiating the light-sensitive compound.  The optical detector in the CD player or reader would detect whether a particular light-sensitive compound is present to generate a sample characteristic.  The light-sensitive compound may be keyed to an internal software authorization code such that a match between the external code (i.e., the light-sensitive compound printed or impregnated onto the CD) and the internal code is needed to play, run, copy, or install the music, video or software.  Software on the CD itself or embodied in the player or reader or 
associated computer would cause a comparison between the sample characteristic 
and the internal code (i.e., the fingerprint).  If the sample characteristic does not match the fingerprint, continued use of the CD would not be permitted.  In this respect, only when there is a suitable match between the external surface code (i.e., the sample) and the internal authorization code number that is embodied into the computer code (i.e., the fingerprint) will the software function.  Thus, while duplication of the CD may be possible, use of the CD would not.”).


	







Vig does not teach:
A.	“an image on a page, wherein the page further includes text thereon”; and
B.	“play pre-recorded audio pronouncing words of the text on the page”.












Chiu teaches:
A.	an image on a page (fig. 7:68: apple, arrow, bus, banana), wherein the page further includes text (fig. 7:68: apple, arrow, bus, banana) thereon, wherein the text is associated with one of the plurality of light signatures (via “printed” “distinct…color labels”, [0038]: 2nd S, such as fig. 7: “color label 64 near the apple”, [0037], 2nd S); and
B.	play pre-recorded audio (via “a data file for audio output”, [0039], 3rd S) pronouncing words (or “pronounceable” “dialogues”, id., last S) of the text on the page.













	One of ordinary skill in the art of reading (“numbers, letters, words, logos, and barcodes“ “read by a human”, Vig: [0037]; “the user may read the…alphanumeric image directly from the display”, Vig, [0189]: penultimate S) and written books (“writing…book cover”, Vig: [0063], 1st & 2nd Ss) can modify Vig’s fig. 1: “PERFUME”, a word, by:
a)	making Vig’s fig. 1: “PERFUME” be as Chiu’s “icon…comprise… an illustration such as…words”, Chiu: [0006], last S;
b)	installing Chiu’s color matching program of fig. 4 into Vig’s fig. 16: “INSTRUCTION STORAGE”; 
c)	making Vig’s “audio signal” be as Chiu’s “a data file for audio output”;
d)	matching the icon for authentication of products based on the installed program;
e)	matching the icon for assisted user reading of the products based on the installed program; and
f)	outputting the alphanumeric audio “perfume” upon successful authentication (a product having authentication mark “indicia”, Vig:[0049], penultimate S;[0189], last S) of a product;
g)	recognizing that the modification is predictable or looked forward to because the modification is used to “assist users…to read…text” (Chiu” [0039], penultimate S) thus assisting a user reading or authenticating a product (via a book’s cover), comprising alphanumeric characters or icons, via the display by pronouncing “perfume”. 



Regarding claim 23, Vig as combined teaches the system of claim 21, wherein the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) includes a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).
Regarding claim 25, Vig as combined teaches the system of claim 21, wherein [[the]] matching uses color values (said as indicated in fig. 9: “DYE17” “DYESi61” “DYE18”) of the second light including a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).
Regarding claim 27, Vig as combined teaches the system of claim 21, wherein the image includes fluorescent ink (or “invisible ink”, [0028], 3rd S) invisible to an unaided human eye, wherein the fluorescent ink emits (via “fluorescence” “emission”, [0029], 2nd S) the second light (fig. 12:230: “300nm-1100nm”) that is visible (via “the visible range is 400-700nm”, [0038]) when illuminated with an ultraviolet ( “The ‘Uv’ range is 40-400 nm.”, [0039]) light source (fig. 12:208: “LIGHT SOURCE 300nm-1100nm” overlapping the ultraviolet range) 



Regarding claim 28, claim 28 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 28. Accordingly, Vigd discloses claim 28 of a method for use with a system including a light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) configured to emit a first light 









illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), using the first light emitted by the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), an image on a page, wherein the page further includes text thereon, wherein the text is associated with one of the plurality of light signatures 
collecting, using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a second being a reflection of the first light by the image;





matching the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) associated with the text 
playing pre-recored audio pronouncing words of the text on the page associated with the text.
Regarding claim 30, claim 30 is rejected the same as claim 23. Thus, argument presented in claim 23 is equally applicable to claim 30.
Regarding claim 32, claim 32 is rejected the same as claim 25. Thus, argument presented in claim 25 is equally applicable to claim 32.
Regarding claim 34, claim 34 is rejected the same as claim 27. Thus, argument presented in claim 27 is equally applicable to claim 34.

Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) as applied above further in view of REED (WO 01/14856 A1).
Regarding claim 22, Vig teaches the system of claim 21, wherein the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” comprised by an “optical scanner”) has a resolution (via “resolution into two distinct excitation or emission peaks in the light-emissive compounds” [0178], 2nd S) of less than 1% for each color (via:
“[0006] Commonly assigned U.S.  Pat.  No. 5,753,511 and U.S.  patent Ser.  No. 09/232,324, both of which are herein incorporated by reference in their entireties, disclose automated methods of evaluating and discriminating products to establish authenticity or point of origin of the product.  Aspects of these inventions relate to automated methods for identifying key ingredients and/or the relative amounts of key ingredients in products using light-emissive compounds.  In particular, during testing, an identifying light-emissive compound is mixed with a small amount of the sample to be tested.  The sample, having the particular light-emissive compound, is then brought into close proximity with and viewed using a custom optical scanner to detect light emission of a particular wavelength from the sample.”

wherein “optical scanner” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR OPTICAL SCANNER
optical scanner
A device that converts printed images and text into digital information that can be edited, transmitted, and stored. Optical scanners work by electronically measuring the intensity of color at a large number of individual locations across the page (often using phototransistors), and converting these measurements into digital numerical values usable by computers and other digital devices. See also A/D converter.

	Thus, Vig does not teach as a whole the claimed “has a resolution of less than 1% for each color”. 

Reed teaches:
(fig. 1:100) has (i.e., “engage in” via Dictionary.com via fig. 1:141:a connecting line) a resolution (i.e, --the act or process, or capability of distinguishing between two separate but adjacent objects or sources of light or between two nearly equal wavelengths—via Dictionary.com via fig. 1:142 an “analog-to-digital converter…with…resolution”) of less than 1% (or “less than 0.05 percent…resolution”) for each color (via fig. 1:140 “measures…each of those three colors” for said analog-to-digital converter of fig. 1:142 to distinguish between incident and reflected light, dotted arrows in fig. 1, of “less than 0.05 percent apart” of each color via:
page 11,12
“With reference now to FIG. 1, a block diagram of one embodiment of a color capture and display device 100 in accordance with the present invention is shown. In this example, three colors of light are used to illuminate the first surface and the photodiode 140 measures the reflectance of each of those three colors. It would be apparent to one of skill in art, however, that embodiments that use a different number of colors of light are also considered to be within the scope of the present invention. Another alternative considered to be within the scope of the invention is to use three wavelengths of light not within the visible spectrum.”

page 16, 1st paragraph:	
“As would be apparent to one skilled in the art, the variance between the reflectance of the source surface and the reflectance of the second surface that can be reasonably tolerated is also a function of the processing power of the microprocessor used. The use of a 12-bit analog-to-digital converter to digitize the reflectance to represent the color values, for example, will only distinguish colors that have reflectance values greater than 0.05 percent apart. Thus, two colors having reflectance values less than 0.05 percent apart appear to be the same color when such a 12-bit analog-to-digital converter is used. Distinguishing colors that have reflectance values less than 0.05 percent apart can be achieved, for example, by using a 16-bit analog-to-digital converter or other device with greater resolution.”



	Thus, one of ordinary skill in the art of analog-to-digital converters or an “optical scanner” (Vig, cited above [0006]) can modify Vig’s said fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” with Reed’s teaching of said fig. 1:100 by:
a)	making Vig’s fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” with resolution between peaks be as shown in Reed’s photodiode fig. 1:140 with the analog-to-digital converter 142 with resolution of less than 0.05 percent;
b)	match or compare each resolution converted color to the fingerprint; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in an “accurate representation of any single color” “for comparison” and thus resulting in an accurate comparison via Reed:
page 2, 1st full paragraph:
“Another popular way of dealing with the problem of transporting color is to photograph the object. Typically this is done with a Polaroid® or 35mm camera. But this method also has some significant drawbacks. Sometimes the object is so small that can be very difficult or impossible to get close enough to the object to fill the camera's field of view and still keep the object in focus. Even if a properly focused photograph can be taken, the color of the object in the photograph will appear considerably different depending on any number of important factors, such as the time of day if the object is outside, the ambient light in the room if the object is inside, or the bounce of the camera's flash off the surface of the object. The color of the object as it appears in the photograph may be washed out, too dark or entirely obscured by the flash. Thus, taking a photograph may not produce color of sufficient accuracy for comparison.”; and

page 5, 1st fill paragraph:
“In the preferred embodiment, the light source is configured to direct at least three colors of light because of the tri-stimulus nature of human vision, which requires that three sets of cells in the eye (called cones) be stimulated in order to produce an accurate representation of any single color. However, one of skill in the art would appreciate that capturing and redisplaying light of a single wavelength would only require a light source capable of producing that wavelength and a photodiode capable of detecting only that wavelength. For example, if the source surface only reflected light of pure red, a light source only capable of producing pure red and a photodiode only capable of detecting pure red, would be sufficient for purposes of capturing and displaying that light. Thus, a person of skill in the art would recognize that such an embodiment is considered within the scope of the present invention.”

	









Regarding claim 29, claim 29 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 29.












Claims 24,26 and 31,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Chiu (US Patent App. Pub. No.: US 2005/0106547 A1) further in view of Rodriguez et al. (US Patent App. Pub. No.: US 2006/0115110 A1).
Regarding claim 24, Vig teaches the system of claim 21, wherein the illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) of the image includes sliding the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) over the image.
Thus, Vig does not teach, as indicated in bold above, the claimed “sliding the light source over”. Accordingly, Rodriguez teaches the claimed:
sliding (via “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver”) the light source (via “An excitation source” that “illuminates” comprised by the “cell phone” represented in fig. 14:40: “Transceiver”) over (or “across” via
“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”; 

and







“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”).
	
Thus, one of ordinary skill in the art can modify Vig’s teaching of said fig. 12:208: “LIGHT SOURCE 300nm-1100nm” with Rodriguez’s teaching of said “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver” by:
a)	making Vig’s fig. 12:200 be as Rodriguez’s fig. 14: “Transceiver 40”;
b)	printing a watermark regarding a CD or DVD and packaging or music label thereof;
c)	holding in one hand the CD or DVD or packaging or music label thereof;
d)	performing optical sweeps across the CD or DVD or packaging or music label thereof using the other hand regarding searching the printed watermark; and
e)	recognizing that the modification is predictable or looked forward to because the modification results in an “improvement” of “a product label”, such as a CD music label via Rodriguez:
“[0164] One improvement embeds a digital watermark in a circuit layout itself.  Subtle changes to line widths or ink contrast are employed in the circuit layout when it is printed, laid down, etched, or fabricated.  For example, the line modulation techniques disclosed herein may be used to encode a watermark signal in a circuit layout.  The subtle changes convey a digital watermark, which is detectable through optical scan data of the circuit.  Even a circuit diagram can include the watermark embedded therein.  Imagine a product label or product packaging that is printed with an RFID metallic ink layer.  The layer is optically scanned and the watermark is discerned there from.”

Thus, one of ordinary skill in the art faced with the problem of counterfeiting, such as CD or DVD counterfeiting and as evidenced in Vig:
“[0003] The benefits of and the resources expended on brand identity create powerful incentives for counterfeiters.  Among the most prevalent illicit and illegal practices threatening brand identity are counterfeiting of the product itself, counterfeiting or theft of the package or container for use with an authentic or counterfeit product, or diversion of the product wherein the product manufactured for sale in a certain market is purchased by an intermediary in that designated market and sold in a competing market.”,

would of reasonably referred to the teachings of Rodriguez’s watermarking and combine as shown above in order to prevent counterfeiting of CDs and DVDs.
	Regarding claim 26, Vig teaches the system of claim 21, further comprising: 
a camera (or “the camera” in the context of figures 13 and 14); 
wherein the hardware processor (said via fig. 12:202: “PROCESSOR”) is further configured to execute an executable code (said via fig. 16: “INSTRUCTION STORAGE”) to: 
determine, using the camera (said or “the camera” in the context of figures 13 and 14), at least one of a direction of motion [[and]] or a speed of motion of the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) when the camera, the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) and the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) move across a surface of the image (via:




“[0168] To determine whether the product or package is authentic, the processor 
is actuated and a switch (not shown) is actuated.  A live image of the sample, such as streaming video, may be displayed on a portion of the display and a captured image, such as a snapshot, may be displayed on another portion of the display, which initially may be blank.  The user may then frame the sample in the live image viewfinder.  A sliding actuator 211 having a trigger 400 (see also FIG. 15) on the camera is pressed.  This trigger 400 causes the filter block 211 to move and a position sensor 402 to be closed so that the flash is triggered.”).

Thus, Vig does not teach, as indicated in bold above, the claimed:
“determine, using the camera, at least one of a direction of motion [[and]] or a speed of motion of the light source when the camera, the light source and the light detector move across a surface of the first target swath”.














Accordingly, Rodriguez teaches:
determine (via “speed measurement in the device”), using the camera (or “cell phone camera”), at least one of a direction of motion [[and]] or a speed of motion (or “speed of the optical swipe”) of the light source (or said “An excitation source” that illuminates”) when the camera (said or “cell phone camera” or “adapted cell phone”), the light source (said “An excitation source” that “illuminates”) and the light detector (i.e., the “optical scanner or cell phone camera” that “optically scans” comprising “photodetector cells”) move across (or “sweeps across”) a surface (via fig. 11:12: “First Surface”) of the first target swath (said via fig. 11:12: “First Surface” via:
“[0078] Scanners are well known, so a detailed description is not provided here.  Suffice it to say that scanners conventionally employ a line of closely spaced photodetector cells that produce signals related to the amount of the light reflected from successive swaths of the image.  Most inexpensive consumer scanners have a resolution of 300 dots per inch (dpi), or a center to center spacing of component photodetectors of about 84 .mu.m.  Higher quality scanners of the sort found in most professional imaging equipment and photocopiers have resolutions of 600 dpi (42 .mu.m), 1200 dpi (21 .mu.m), or better.”;

“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”;

“[0281] The random arrangement of such fibers allows for a calculation of a unique signature or fingerprint based on the fibers.  Such features can be observed with an optical imager (e.g., optical scanner or cell phone camera) or some other instrument typically used in the field (e.g., magnetic head for magnetic characteristics, IR or UV camera for out-of-visible spectrum characteristics, etc.).  The signature or fingerprint can include a representation of a spatial relationship of all fibers or a set of fibers. This representation, once determined, can be used to seed a number generator or hashing algorithm.  The resulting number is the unique identifier.  Or a slope of one or more of the security fibers can be calculated and used as an identifier; related is a calculation of a second derivative for one or more of the fiber's shape (or slope curvature).  The result is used as an identifier or as a seed to a number generator or hashing algorithm.  Of course other identifying techniques based on the security fibers can be used as well.”;
“[0306] In a first implementation a document includes extraordinarily small micro-print that is imperceptible to the naked human eye.  A user (e.g., at a point of sale location) optically scans a document with her camera-equipped cell phone.  Software executing on the cell phone analyzes the optical scan data, finds and then magnifies the micro-printing, and presents the magnified micro-printing via a device display.  The software may include a character recognition module that allows recognition of the micro-printing.  If an error is found in the micro-printing (or if an expected error is not found) the device preferably prompts the user of such.  Preferably, only those document regions including such micro-printing are provided via display for user inspection.  (In some cases the ASCII values of micro-printing are hashed and compared against a predetermined or expected value.  The user is notified if the calculated and expected values differ significantly.).”; and

“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”

Regarding claim 31, claim 31 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 31.
Regarding claim 33, claim 33 is rejected the same as claim 26. Thus, argument presented in claim 26 is equally applicable to claim 33.







Suggestions
Applicant’s disclosure states, pages 19,20:
“At 650, light signature software 140 matches the light signature of the second 
light with one of a plurality of light signatures in a light signature database. In some implementations, light signature software 140 may search a light signature database having a plurality of light signatures to find a match for the light signature of the second light. Light signature software 140 may search the light signature database to find a stored light signature that matches the light signature of the second light exactly, or light signature software 140 may search for a range of stored light signatures. For example, light signature software 140 may search the light signature database for a light signature that substantially matches the light signature of the second light, or for a range of light signatures that are within small percentage variance from the light signature of the second light. This may accommodate small variations in colors due to differences in printing and/or fading or color changes due to age and exposure to light and air.”

	Claim 22 is most directed to the “small variations in color”, such as 1 out of 100 (1%) colors (gradation intensities) of a single color such as red. Similarly, Reed (WO 01/14856: mapped to claim 22) teaches color values of less than 0.05 percent resolution difference is the same color according to a 12-bit A/D converter and teaches a higher bit A/D converter of 16-bit separating the same colors at 12-bit corresponding to the disclosed “small variations in color”. However, Reed is silent regarding audio based on the separation of colors. Chiu (US 2005/0106547: not mapped to claim 22) also teaches an A/D converter (fig. 6:62: “A/D”) but does not teach small variations in one color. In contrast, Chiu has: N=8 colors (via fig. 10:appears as a label with one color and one LED) or N*N colors (via fig. 11:a label with two colors: two LEDs) or four colors (fig. 12:a label with yellow, red, black and green). Thus playing audio based on color resolution appears as indication of non-obviousness in claims 21 and 22.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667